TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00096-CV





Guadalupe Economic Services Corporation, Appellant


v.


Pedro DeHoyos, Jr. and Charlot DeHoyos, Appellees







FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 24,436, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


WRIT OF INJUNCTION

THE STATE OF TEXAS, COUNTY OF BASTROP
TO:	PEDRO DEHOYOS, JR. AND CHARLOT DEHOYOS; GUADALUPE ECONOMIC
SERVICES CORPORATION; COUNTY OF BASTROP; CLERK OF THE BASTROP
COUNTY DISTRICT COURTS; COUNTY OF LUBBOCK; CONSTABLES AND
SHERIFFS OF LUBBOCK COUNTY; CLERK OF THE LUBBOCK COUNTY DISTRICT
COURTS

 Whereas Guadalupe Economic Services Corporation filed a motion to set security
amount in the Court of Appeals for the Third District of Texas at Austin on May 27, 2005, in Cause
Number 03-05-00096-CV on the docket of the Court, see Tex. Civ. Prac. & Rem. Code Ann.
§ 52.006(d) (West Supp. 2004-05); Tex. R. App. P. 24.4, wherein Guadalupe Economic Services
Corporation is appellant and Pedro DeHoyos, Jr. and Charlot DeHoyos are appellees, alleging as
follows:
	That the District Court of Bastrop County, 21st Judicial District, did in cause number
24,436, styled Pedro DeHoyos, Jr. and Charlot DeHoyos v. Guadalupe Economic Services
Corporation, U.S. Bank, N.A., Morris Hickman, individually and d/b/a Home Ownership Partners
of Texas, Inc., National Circuit Systems, Inc., f/n/a Austin Home Partners, Inc., and First Texan
Mortgage Group, Inc., render a judgment ordering Guadalupe Economic Services Corporation to
pay $302,203 in actual damages, in joint and several liability, and $371,402 individually in
exemplary damages; that thereafter Guadalupe Economic Services Corporation perfected its appeal
to the Court of Appeals for the Third District of Texas by its notice of appeal filed February 18,
2005; that writ of execution has been issued to the Lubbock County Constable; and that property
owned by Guadalupe Economic Services Corporation will be sold on July 5, 2005, by the Lubbock
County Constable.
	The Justices for the Court of Appeals, Third District of Texas, upon presentation by
Guadalupe Economic Services Corporation of its motion to set security amount, made an order
thereon that is attached hereto.
	THEREFORE, you Pedro DeHoyos, Jr. and Charlot DeHoyos, appellees, and agents
and representatives; Guadalupe Economic Services Corporation, appellant, and agents and
representatives; County of Bastrop; Clerk of the Bastrop County District Courts; County of Lubbock;
Constables and Sheriffs of Lubbock County; Clerk of the Lubbock County District Courts are
temporarily enjoined and restrained from proceeding with any sale of real property owned by
Guadalupe Economic Services Corporation in Lubbock County pending a hearing in the 21st District
Court of Bastrop County on the motion of Guadalupe Economic Services Corporation to reduce
security amount in cause number 24,436, styled Pedro DeHoyos, Jr. and Charlot DeHoyos v.
Guadalupe Economic Services Corporation, U.S. Bank, N.A., Morris Hickman, individually and
d/b/a Home Ownership Partners of Texas, Inc., National Circuit Systems, Inc., f/n/a Austin Home
Partners, Inc., and First Texan Mortgage Group, Inc., originally filed in the District Court of
Bastrop County, 21st Judicial District, or until such time as the district court shall determine to
dissolve the injunction.
	ISSUED under my hand and seal this 17th day of June 2005.


					__________________________________________
					Diane O'Neal, Clerk